Citation Nr: 1210280	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Scott W. Sexton, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to October 1961 and from April 1963 to October 1984.  He died in September 2007, and his widow is the Appellant in this matter. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of the Veteran's death. 

In April 2010, the Appellant testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record. 

In June 2010, the Board remanded the claim for additional development and adjudicative action.  The Board remanded this matter again in August 2011 to address a due process deficiency.  The case has been returned to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that it is necessary to again remand this matter, as the due process matter that had been the subject of the earlier remand in August 2011 has not been resolved.  In the earlier remand, it was pointed out that the Appellant had appointed attorney Scott W. Sexton as her representative in a VA Form 21-22a signed on May 25, 2011, thereby revoking prior reprentation by the American Legion.  However, the RO sent a May 2011 supplemental statement of the case (SSOC) to the American Legion, and not to the newly appointed representative.  He was not provided an opportunity to review the evidence or submit arguments on the Appellant's behalf.  This violates due process, as an Appellant is entitled to "full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person." 38 C.F.R. §§ 20.600.  

Thus the Board remanded this matter back to the RO in August 2011, directing the RO to provide the current representative, attorney Scott W. Sexton, the opportunity to review the claims file and prepare a written argument on the Appellant's behalf.  Thereafter, the RO was to issue a SSOC following any additional development that might be indicated.   

A review of the claims file and electronic folder fails to disclose compliance with the Board's August 2010 remand directives.  There is no evidence that the file was ever provided to the Appellant's current representative, attorney Scott W. Sexton, even though the RO acknowleged that he had unlimited representation in an AAFC representative summary filled out on February 6, 2012.  Nor is it shown that he was provided an opportunity to submit a VA 646 or other written argument on the Appellant's behalf.  Rather there is evidence that development was commenced on another issue which is not before the Board (a claim for entitlement to Aid and Attendence).  On February 12, 2012, the RO returned the claims folder to the Board, without issuing a SSOC.  While the letter advising the Appellant of such action was copied to the representative, attorney Scott W. Sexton, it did not provide any information regarding his right to file a written argument on the Appellant's behalf, nor did it indicate that a copy of the claims folder was available for review.  Therefore it is necessary to remand this matter to the RO to compel procedural actions that complies with the prior remand's directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  In accordance with applicable procedure, the RO should provide the appellant's attorney the opportunity to review the claims file and prepare a VA Form 646 or written argument in lieu thereof. 

2.  Thereafter, the RO should conduct any other development as may be indicated following the response received as a consequence of the action taken in the preceding paragraph. Then, the case should be reviewed by the RO, and the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC) if the benefit sought is not granted and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



